DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 29-33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
1. Claim 29	3
2. Claim 32	4
3. Claim 36	5
4. Interpretation	5
IV. Claim Rejections - 35 USC § 103	6
A. Claims 27-36, 38, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0019050 (“Yamashita”) in view of US 2014/0264719 (“Chou”).	6
B. Claims 27-36, 38, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Chou and US 2013/0292750 (“Chen”).	16
C. Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2010/0238331 (“Umebayashi”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Umebayashi.	17
D. Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2014/0246707 (“Koo”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Koo.	18
E. Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2005/0184291 (“Cole”) and US 2013/0323875 (“Park”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Cole and Park.	20
V. Information Disclosure Statement	23
Conclusion	23


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 31 is objected to because of the following informalities: 
In claim 31, line 1, after “claim 30,” insert the word “wherein” for clarity and parallelism with the rest of the claim. 
Appropriate correction is required.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 29-33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
1. Claim 29
With regard to claim 29, the figures of the Instant Application, e.g. Fig. 2, shows, 
29. (New) The semiconductor device of claim 27, wherein the transistor includes a gate electrode [51; p. 14, ¶ 44] disposed in the second substrate [22; p. 12, ¶ 35] and a source/drain [52, 53; p. 14, ¶ 44] disposed in the second surface of the first substrate [24]; pp. 12-13, ¶¶ 35-36].  
24 as the substrate in which the “light receiving elements” 31-1, 31-2 (Specification: p. 13, ¶ 39) and the source 53 and drain 52 regions are formed.  Fig. 2 shows that the gate electrode 51 is formed on the surface of the claimed “first substrate” 24 between the source 53 and drain 52 regions.  This is also what the Specification states: “The gate electrode 51 is formed on the front surface of the element formation unit 2430 via a not-shown insulating film, and the drain region 52 and the source region 53 are formed in places across the gate electrode 51 on the front surface side of the element formation unit 24.”  (Specification: pp. 14-15; ¶ 44)  
Fig. 2 shows that the gate electrode 51 is within the “interconnection unit 25” (Specification: pp. 12-13; ¶ 36) --not in the second substrate 22, as claimed in claim 29.  If the gate electrode 51 were separated from source 53 and drain regions by each of the interconnection unit 25 and the joining layer 23, then they would not form a functioning transistor.  
Based on the foregoing evidence, Applicant was not in possession of the subject matter presented in claim 29.  Claims 30-33 depend from claim 29 and are rejected for including the same unsupported features.

2. Claim 32
Claim 32 reads,
32. (New) The semiconductor device according to claim 31, 
wherein the first isolation structure touches the drain, 
wherein the second substrate is stacked on the second surface of the first substrate such that, in the plan view, interconnections in the second substrate overlap with the pixel region, the transistor, and the shield.
27 in the “second substrate” 22.  As explained above, the interconnections 27 are formed in the interconnection unit 25, as further explained in the Specification (p. 13, ¶ 37). 
Based on the foregoing evidence, Applicant was not in possession of the subject matter presented in claim 32.  Claim 33 depends from claim 32 and is further rejected for including the unsupported feature of claim 32. 

3. Claim 36
Claim 36 reads,
36. (New) The semiconductor device according to claim 27, further comprising: a support substrate joined to the second substrate and configured to support the first substrate and the second substrate.  
There is not support in the Instant Application for a first substrate, a second substrate, and a support substrate.  As above, Applicant has misconstrued the “interconnection unit 25” as the claimed “second substrate”, contrary to the Specification which indicates that interconnection unit 25 includes interconnect 27 in an “interlayer insulating film”, as explained in the Specification (at p. 12-13, ¶¶ 36-37).  In addition, the Specification indicates that element 22 in Fig. 1 is the “second substrate 22” and functions the supporting substrate for the first substrate (Specification: p. 12, ¶ 35).

4. Interpretation
For the purposes of patentability, claims 29 and 32 will be interpreted consistent with that which is shown in Fig. 2, i.e. that the gate electrode is formed in the interconnection unit 25, and that the claimed “second substrate” is, instead, interconnect 27 in an interlayer insulating film, because this is all for which there exists support in the Instant Application. 
IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 27-36, 38, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0019050 (“Yamashita”) in view of US 2014/0264719 (“Chou”).
Claim 27 reads,
27. (New) A semiconductor device comprising: 
[1] a first substrate; and 
[2] a second substrate stacked on the first substrate, wherein the first substrate comprises: 
[3a] wherein the first substrate comprises: 
[3b] a pixel region including an array of a plurality of light receiving elements configured to receive light through a first surface of the first substrate and perform photoelectric conversion; 
[3c-1] a peripheral region outside of and surrounding the array of the plurality of light receiving elements in the pixel region, 
[3c-2] the peripheral region including a transistor that forms part of a peripheral circuit that drives circuitry in the pixel region; and 
[3d] a shield disposed between the peripheral region and the pixel region so as to surround the pixel region in a plan view, 

[5] wherein the gap is less than 400 nm, and 
[6] wherein the second surface is opposite the first surface.

With regard to claim 27, Yamashita discloses, generally in Figs. 1, 4, and 23,
27. (New) A semiconductor device 10 comprising: 
[1] a first substrate 404 [¶ 76]; and 
[2] a second substrate [any of the first support substrate 31 (Fig. 13), the second support substrate 32 (Fig. 13), and the third support substrate (not shown; ¶¶ 110, 112)] stacked on the first substrate 404, 
Returning to claim 27, Yamashita further discloses,
[3a] wherein the first substrate 404 comprises: 
[3b] a pixel region [within perimeter of “pixel array 12”] including an array 12 [¶ 75; Fig. 1] of a plurality of light receiving elements [“photodiodes 2” made from diffusion regions 26 and 28; ¶¶ 60, 86, 88; Figs. 2, 7] configured to receive light through a first surface of the first substrate [i.e. top surface of 404 in Fig. 23] and perform photoelectric conversion; 
[3c-1] a peripheral region [shown in Fig. 1 and including “driving circuit region 14”] outside of and surrounding the array 12 of the plurality of light receiving elements 2(26/28) in the pixel region, 
[3c-2] the peripheral region including a … [“driving circuit region 14”; ¶ 51]… that forms part of a peripheral circuit [e.g. 13, 15; ¶¶ 53, 54] that drives circuitry in the pixel region [pixel circuitry shown in Fig. 2 that is driven by driving circuitry 14; ¶¶ 58-71]; and 
[3d] a shield [outer perimeter of “device isolation insulation film 408”; ¶¶ 77-78] disposed between the peripheral region and the pixel region [within perimeter of “pixel array 12”] so as to surround the pixel region in a plan view [Figs. 1, 4, 17; see discussion below], 
[4] wherein the shield [outer perimeter of “device isolation insulation film 408”] is disposed in the first substrate 404 such that a gap exists between a tip of the shield and a second surface [i.e. top surface of 404 in Fig. 23]  of the first substrate 404 in a thickness direction of the first substrate, 
d1 is less than 400 nm [¶ 150; see discussion below], and 
[6] wherein the second surface [i.e. bottom surface of 404 in Fig. 23] is opposite the first surface [i.e. top surface of 404 in Fig. 23].  
With regard to feature [3d] of claim 27, as shown in Figs. 4 and 17, the shield 408 continuously surrounds each pixel and thereby surrounds the pixel region defined by the pixel array 12, as shown in the plan view in Fig. 1 (¶¶ 77-78).  Thus the outer perimeter of the isolation 408 is positioned between the pixel array 12 and the peripheral region surrounding the pixel array 12, including where the driving circuitry 14 is located, as required by feature [3d].
With regard to feature [5] of claim 27, Yamashita states that the gap d1 is from 150 nm to 1.5 μm (Yamashita: ¶ 150), which overlaps the claimed range of less than 400 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  (See MPEP 2144.05(I).)  
In addition, Yamashita teaches other embodiments in which the shield 408 extends all of the way through the substrate 404 (Yamashita: e.g. Figs. 6, 7, 16, 19A), i.e. no gap, or d1 = 0 nm, between the tip of the shield 408 and the front surface of the substrate 404.  One having ordinary skill in the art would recognize that d1 = 0 nm, is a suggestion to make the gap d1 to be at the smallest end of the disclosed range of 150 nm to 1.5 µm.  Thus, gaps having d1 being, e.g., 150 nm, 200 nm, 300 nm, and 350 nm are reasonable in light of d1 = 0 nm.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the gap d1 to be at the smallest end of the range of 150 nm to 1.5 µm, e.g., 150 nm, 200 nm, 300 nm, 350 nm. 
This is all of the features of claim 27 disclosed in Yamashita.
With regard to feature [3c-2] of claim 27 and claim 29, 

29. (New) The semiconductor device of claim 27, wherein the transistor includes a gate electrode disposed in the second substrate and a source/drain disposed in the second surface of the first substrate.  
Bearing in mind the rejection of claim 29 under 35 USC 112(a), above, the claimed “second substrate” is interpreted as the interconnection unit 25 shown in Fig. 2 of the Instant Application, the only feature of claim 27 not disclosed in Yamashita is the explicit discussion that the driving circuitry 14 in the peripheral region of the substrate 404 includes a “transistor”, as required by feature [3c-2]. 
Chou, like Yamashita, teaches a backside-illumination imaging device (Chou: ¶ 12; Figs. 1, 30) having a pixel region, where the pixel elements 102, 302 including photodiodes 114/116 are formed in a first substrate 106 (Chou: ¶¶ 12, 15, 16) and a peripheral region where peripheral circuit elements 104, 304 that control or drive the pixel elements 102, 302 are formed (Chou: ¶ 12).  Also like Yamashita, Chou teaches that the pixel elements 102, 302 are separated by isolation structures, i.e. 150B in Fig. 1 or 602/1402 formed in trenches 1902B, formed by insulator-filled trenches (Chou: ¶¶ 27, 34, 41).  Chou further teaches that the peripheral circuit region, where the pixel circuit elements 104, 304 are formed, includes transistors comprising source/drain regions 123 formed in the first surface 108 of the first substrate 106 and a gate electrode 124 formed on the front surface 108 of the substrate 106 and within the ILD 130 of an interconnection unit 126 (Chou: ¶¶ 20-22). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include transistors in the driving circuit region 14 in Yamashita, in order to form the driving circuits, as taught in Chou.  (Chou: ¶ 12: “the peripheral circuit 104 is operable to interface with or control the image sensor element 102”; emphasis added).
This is all of the features of claims 27 and 29.

With regard to claim 28, Yamashita further discloses, 
28. (New) The semiconductor device of claim 27, wherein the array of the plurality of light receiving elements 2(26/28) [¶ 88] are disposed in the second surface [i.e. bottom surface of 404 in Fig. 23] of the first substrate [as shown in Fig. 7].  
With regard to claims 30-32, as explained above Yamashita does not teach the details of the peripheral circuit region 14 and therefore does not teach the transistor of feature [3c-2] of claim 27.  As such, Yamashita also does not teach the first and second isolation structures of claims 30-32.  However, Chou further teaches these features along with the transistor, as follows 

Claims 30-31 read,
30. (New) The semiconductor device of claim 29, wherein the first substrate 106 includes: a first isolation structure [150B (Fig. 1) or 602/1402 formed in trenches 1902B (Figs. 29-30)] disposed in the second surface [“front surface 108”], adjacent to the drain 123, and including a third surface that is coplanar with the second surface 108 [Chou: ¶¶ 20-22, 27, 46-47]. 
31. (New) The semiconductor device of claim 30, 
[1]  [wherein] a second isolation structure 150B disposed in the second surface 108, adjacent to the source 123, and including a fourth surface that is coplanar with the second surface 108 [Chou: Figs. 1, 29-30, ¶¶ 20-22, 27, 46-47],
[2] wherein the first and second isolation structures [150B (Fig. 1) or 602/1402 formed in trenches 1902B (Fig. 30)] are positioned so that the transistor is electrically isolated from other transistors [Chou: ¶ 27: “properties of isolation features 150B are configured to provide optimal isolation for adjacent circuit elements 104”], and 
[3] wherein the first and second isolation structures [602/1402 formed in trenches 1902B (Figs. 29-30)] are formed to a depth in the first substrate 106 that is less than a depth of the shield [602/604 formed in trenches 1902A (Figs. 29-30); Chou: ¶ 46].  
as further requires in feature [1] of claim 32, below], in order to electrically isolate the transistors from each other, as explicitly explained in Chou (¶ 27, supra). 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the isolation regions of Chou used in Yamashita to a depth less than that of the shield 408, as taught in Chou, because Chou teaches that it is a matter of design choice as to which of the shield in the pixel region (i.e. the isolations 150A in Fig. 1 or 1002/1402 in trenches 1902A in Figs. 29-30) and the isolations region (150B in Fig. 1 or 602/1402 in trenches 1902B in Figs. 29-30) in the peripheral circuit region is made deeper.  
This is all of the features of claims 30 and 31.

Claims 32 and 33 read,
32. (New) The semiconductor device according to claim 31, 
[1] wherein the first isolation structure touches the drain, 
[2a] wherein the second substrate [402/409 in Chou is stacked on the second surface of the first substrate such that, 
[2b] in the plan view, interconnections in the second substrate overlap with the pixel region, the transistor, and the shield.  
33. (New) The semiconductor device according to claim 32, wherein the interconnections are electrically connected to the peripheral circuit and carry signals that drive the peripheral circuit.  
Feature [1] of claim 32 is obvious for the reasons explained above under claims 30-31.

32. (New) The semiconductor device according to claim 31, 
[1] wherein the first isolation [150B (Fig. 1) or 602/1402 formed in trenches 1902B (Figs. 29-30)] structure touches the drain 123 [supra], 
[2a] wherein the second substrate [402/409 in Yamashita (Figs. 6-7, ¶ 83); 126 in Chou (Fig. 1, ¶ 22)] is stacked on the second surface [front surface of the first substrate [404 in Yamashita (Figs. 6-7); 106 in Chou (Fig. 1)] such that, 
[2b] in the plan view, interconnections [402 Yamashita (Figs. 6-7, ¶ 83); 128 in Chou (Fig. 1, ¶ 22)] in the second substrate [multilayer interconnect 126”; ¶ 22] overlap with the pixel region [where pixel array 12 is formed in Yamashita (Figs. 1, 6, 7); where pixels elements 102 are formed in Chou (Figs. 1 and 29-30)], the transistor 104 [of Chou], and the shield [150A (Fig. 1) 1002/1402 formed in trenches 1902A (Figs. 29-30)] [as shown in Fig. 1 of Chou].  
33. (New) The semiconductor device according to claim 32, wherein the interconnections [402 in Yamashita (Fig. 6, ¶ 83); 128 in Chou (Fig. 1; ¶¶ 12, 22)] are electrically connected to the peripheral circuit [14/15 in Yamashita] and carry signals that drive the peripheral circuit [Yamashita at ¶¶ 56-57, 83, 89, 109; and Chou at ¶ 12].  
With regard to feature [2a] of claim 32, bearing in mind, again, the rejection of claims 29, 32, and 36 under 35 USC 112(a), above, the claimed “second substrate” has been interpreted as the interconnection unit 25 shown in Fig. 2 of the Instant Application.  
As stated above, each of Yamashita and Chou teaches feature [2a]-[2b] of claim 32 and claim 33.  In this regard, Yamashita discloses that the peripheral driving circuits 14, 15 include interconnects (i.e. the horizontal lines LS1 to LSk and vertical lines Vsig1 to Vsigm in Fig. 1 and 402 in Figs. 6-7) extending to the pixel elements of the pixel array 12 for providing the driving or controlling signals to the transistors of each pixel element (Yamashita: ¶¶ 56, 57, 83, 89, 109).   Finally, inasmuch as Yamashita shows multilayered wiring structure 402/409 (Yamashita: Figs. 6-7, ¶ 83), which is described as “a wiring layer 402 which is provided in an interlayer insulation film 409 and constitutes the circuit of the signal scanning circuit unit 15 15 shown in Fig. 1] that is composed of the amplifying transistor 3, etc.”, it is inherent that the wiring layers 402/409 extend across the entire device to connect the driving circuitry 14, 15 to each pixel element 1 in the pixel array 12 (Yamashita: ¶ 109).
Chou shows in Fig. 1 that the interconnect 128 extends across the entire substrate 106 including all of the driving circuit elements 104 and as well as the pixel elements 102.  In this regard, Chou states
The gates and contacts of the sensor element 102 and the circuit element 104 are electrically coupled to a multilayer interconnect (MLI) 126 disposed over the front surface 108 of the substrate 106 including over the sensor element 102 and the circuit element 104.
(Chou: ¶ 22) 
Chou states, 
In some embodiments, the peripheral circuit element 104 is operable to interface with or control the image sensor element 102.
(Chou: ¶ 12)
Therefore, the interconnect 128 of the MLI 126 carries the driving signals from the circuit elements 104 to the pixels 102. 
This is all of the features of claims 32-33.

With regard to claims 34-36, Yamashita further discloses, 
34. (New) The semiconductor device according to claim 27, wherein the shield [outer perimeter of “device isolation insulation film 408”; ¶¶ 77-78] is a unitary structure that extends from the second surface [i.e. bottom surface of 404 in Fig. 23] toward the first surface [i.e. top surface of 404 in Fig. 23] and is formed of a material having a different permittivity [SiO2, Si3N4, TiO; ¶ 78] than the first substrate [Si; ¶ 76],  
35. (New) The semiconductor device of claim 27, wherein the first substrate 404 includes a silicon substrate [¶ 146].  
36. (New) The semiconductor device according to claim 27, further comprising: a support substrate [not shown; see discussion below] joined to the second substrate 402/409 and configured to support the first substrate 404 and the second substrate 402/409.  
Bearing in mind, again, the rejection of claims 29, 32, and 36 under 35 USC 112(a), above, the claimed “second substrate” has been interpreted as the interconnection unit 25 shown in Fig. 2 of the Instant Application.  As such, the claimed “second substrate” in Yamashita is the interconnection unit composes of the wiring layers 402 in insulating layers 409, as shown in Figs. 6 and 7.  With regard to the claimed “support substrate” joined to the second substrate 402/409, Yamashita states,
(Step 8)
[0108] Then, as shown in FIG. 15, the second support substrate 32 and silicon substrate 404 [claimed “first substrate”] are turned upside down, and a p-type or n-type diffusion layer 403, etc. are formed on the surface of the silicon substrate 404 by, e.g. an ordinary LSI fabrication process, thereby forming active elements such as a photodiode 2 and a read-out transistor 4 (not shown). 
[0109] Thereafter, a silicon oxide film, for instance, is deposited on the structure, which is formed on the front surface side of the silicon substrate 404, by means of, e.g. CVD, thus forming an interlayer insulation film 409. Then, a wiring layer 402 for connecting the above-described MOS-FET, etc. is formed in the interlayer insulation film 409 [402/409 forming the claimed “second substrate”], and the signal operation circuit is formed. 
(Step 9) 
[0110] Subsequently, a third support substrate (not shown) is further attached to the side (front surface side) on which the signal operation circuit has been formed in the above step 8. 
[0111] Then, as shown in FIG. 16, the second support substrate 32 on the opposite side (front surface side) is removed. 
(Yamashita: ¶¶ 108-111; emphasis added)
Therefore, the third support substrate, although not shown, is attached to the interconnection unit 402/409 which is the same as the claimed “second substrate”.
This is all of the features of claim 36.


38. (New) The semiconductor device according to claim 27, wherein the shield [outer perimeter of “device isolation insulation film 408”; ¶¶ 77-78] is formed of a material that refracts or absorbs hot carrier luminescence from the transistor [inherent].
44. (New) The semiconductor device according to claim 27, wherein the shield [outer perimeter of “device isolation insulation film 408”; ¶¶ 77-78] is formed of a material that reflects or absorbs infrared light in the first substrate 404.   
The Instant Application states that at least silicon oxide and silicon nitride are materials capable of refracting light (Instant Specification: p. 15, ¶ 47) and reflecting infrared light (Instant Specification: p. 34, ¶ 127 and p. 36, ¶ 134), which are materials from which the isolation 408 is made (¶ 78, supra).  Therefore, the Instant Application provides evidence that Yamashita discloses this features of claims 38 and 44.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 39 reads,
39. (New) The semiconductor device according to claim 27, wherein a sidewall of the shield is inclined.  
Yamashita does not teach that the sidewalls of shield 408 are inclined.
Chou teaches that the sidewalls of the shield formed by the outer perimeter of the isolation regions 150A separating the pixel elements 102 are inclined.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the sidewalls of the shield 408 of Yamashita with inclined walls, as taught in Chou as a matter of design choice.  In this regard, the Chou shows that the incline still results in the isolation properties between the pixels being maintained and is therefore a suitable configuration to use for the sidewalls in Yamashita. 


43. (New) The semiconductor device according to claim 27, wherein the pixel region [within perimeter of “pixel array 12”] includes an analog element [photodiodes 26/28] with high sensitivity to light noise [as evidenced by Instant Application].  
The Instant Application provides evidence that photodiodes are analog elements having high sensitivity to light noise (Specification” ¶¶ 7-8, 18).

B. Claims 27-36, 38, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Chou and US 2013/0292750 (“Chen”).
The prior art of Yamashita in view of Chou, as explained above, discloses each of the features of claims 27-36, 38, 39, 43, and 44. 
With regard to feature [5] of claim 27, 
[5] wherein the gap is less than 400 nm, 
As explained above, Yamashita states that the gap d1 is from 150 nm to 1.5 μm (Yamashita: ¶ 150), which overlaps the claimed range of less than 400 nm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  (See MPEP 2144.05(I).)
Chen, like Yamashita, teaches a backside-illuminated image sensor including a pixel region 101 including photodiodes 106A/106B and a peripheral region 102 surrounding the pixel region 101 (Chen: ¶ 16; Figs. 1, 2C).  Also like Yamashita, Chen includes an isolation structure 109 extending from the backside toward to front side of the substrate 104 and leaving a gap W1 between the top of the isolation region 109 and the front side 104A of the substrate 104 (Chen: ¶ 18).  Chen further teaches that the gap is from 100 nm to 300 nm:
109 is away from the front surface 104A with a distance W1. The distance W1 is in a range from about 1000 Å [100 nm] to about 3000 Å [300 nm].
(Chen: ¶ 18; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the gap d1 in Yamashita between 150 to 300 nm because Chen teaches that the smaller range of 100 nm to 300 nm is suitable for the gap of an isolation around the photodiodes and overlaps the broader range of 150 nm to 1.5 μm taught in Yamashita.  
This is all of the features of claim 27, as well as the dependent claims 28-36, 38, 39, 43, and 44. 

C. Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2010/0238331 (“Umebayashi”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Umebayashi. 
37. (New) The semiconductor device according to claim 27, further comprising:  4Preliminary Amendment a lens layer 407 [¶ 84] including curved portions disposed over the pixel region [within perimeter of “pixel array 12”] and a flat portion disposed over the peripheral region.  
The prior art of either (1) Yamashita in view of Chou or (2) Yamashita in view of Chou and Chen, as explained above, discloses each of the features of claim 27.
While Yamashita discloses the lens layer 407 (¶ 84), it does not disclose the claimed “flat portion disposed over the peripheral region”.
Umebayashi, like Yamashita, teaches a backside-illuminated image sensor including a lens layer 75 over the pixel photodiodes PD in the pixel region (Umebayashi: Fig. 15, ¶ 99).  In addition, Umebayashi shows that the lens layer 75 includes a “flat portion 75a disposed over the peripheral region” (¶ 100), i.e. the region to the right of the photodiodes PD. 
407 of Yamashita as a flat portion covering the peripheral circuit region 14, 15, as taught in Umebayashi, in order to provide an additional layer of protection over the apparatus.  

D. Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2014/0246707 (“Koo”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Koo.
Claims 40-42 read,
40. (New) The semiconductor device according to claim 27, wherein the shield is formed of a metal that reflects light.  
41. (New) The semiconductor device according to claim 27, further comprising an insulator surrounding a periphery of the shield.  
42. (New) The semiconductor device according to claim 27, further comprising an electrode for extracting an electric potential of the shield.  
The prior art of either (1) Yamashita in view of Chou or (2) Yamashita in view of Chou and Chen, as explained above, discloses each of the features of claim 27. 
Yamashita does not teach that the shield, i.e. the outer perimeter of isolation 408, can be made from a metal, teaching instead an insulating material such as silicon oxide or silicon nitride (supra), and consequently does not teach any of the features of claims 40-42.
Koo, like Yamashita, teaches a backside-illuminated image sensing apparatus (Koo: Figs. 10-11) including continuous isolating regions 11/13 surrounding each pixel/photodiode PD and are also formed from the backside of substrate 2 to leave a gap between the tip of the isolation regions 11/13 and the front surface of the substrate 2.  The isolating regions 11/13 include “deep isolation layer or “DTI” 11 made of an insulating material (e.g., silicon oxide or silicon nitride as 13” further connected to an electrode 132 is formed, which may be made from metal --which is inherently capable of reflecting light-- and capable of “extracting an electric potential of the shield” as required by claim 42 (Koo: ¶¶ 52-53; Figs. 10-11).  In this regard, Koo states, 
The common bias line 13 may be applied with a negative voltage via the external-voltage-applying wire 132.  The negative voltage applied to the common bias line 13 may fix or attract holes to a surface of the deep device isolation layer 11, and this makes it possible to improve a dark current property of the image sensor.
(Koo: ¶ 53; emphasis added)
Also like Yamashita, Koo teaches that the pixel isolation patterns 11/13 surround each photodiode PD region and therefore includes an outer perimeter forming the claimed first “shield 11/13 disposed between the peripheral region and the pixel region so as to surround the pixel region in a plan view”, as shown in Fig. 10.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the common bias line 13 of Koo within the isolation 408 of Yamashita, and to connect said common bias line to a connection electrode 132, in order to improve the dark current property of the image sensor, as taught in Koo, supra. 
So modified, all of the features of claims 40-42 are taught, as follows:
40. (New) The semiconductor device according to claim 27, wherein the shield [408 of Yamashita modified to include the bias line 13 and electrode 132 of Koo] is formed of a metal that reflects light.  
41. (New) The semiconductor device according to claim 27, further comprising an insulator 11 surrounding a periphery of the shield 11/13 [as taught by Koo].  
42. (New) The semiconductor device according to claim 27, further comprising an electrode 132 for extracting an electric potential of the shield 11/13 [as taught by Koo].  


E. Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2005/0184291 (“Cole”) and US 2013/0323875 (“Park”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Cole and Park. 
Claim 45 reads,
45. (New) The semiconductor device according to claim 27, further comprising a second shield formed between the pixel region and the shield, wherein there is no pixel region between the shield and the second shield.
The prior art of either (1) Yamashita in view of Chou or (2) Yamashita in view of Chou and Chen, as explained above, discloses each of the features of claim 27. 
Yamashita does not disclose the first and second shields and does not therefore disclose the features of claim 45.
Cole, like Yamashita, teaches an image sensing apparatus including a pixel array 333 (Fig. 3; ¶¶ 32-33), each pixel including a photodiode (Fig. 7; ¶ 44).  Like the Instant Application, Cole recognizes the impact of hot-carrier luminescence emitted by the peripheral circuitry on the photodiodes (Cole: ¶¶ 7, 9, 10) as well as the hot-carrier-luminescence-blocking benefit of and isolation feature 340 or “shield” between the pixel array 333 (Cole: ¶¶ 30, 34-36, 49).  Thus, Cole is drawn to the same problem and with the same solution as in the Instant Application. 
Cole further teaches that the single isolation region 340 surrounding the perimeter of the pixel array 333 may be, instead, “multiple, substantially parallel trenches” 340A-340D (¶ 48; Fig. 8) --without photodiodes therebetween, as required by claim 45.  Cole further teaches the multiple, parallel isolation trenches 340A-340D “improves blocking of red and infrared photons” (id.).
Park, brings together in a single image sensor, the types of isolation patterns formed separately in Yamashita and Cole and therefore teaches that they can be combined in the same imaging device.  In this regard, Park, like Yamashita, teaches a backside-illumination imaging device having a “pixel region” including photodiodes 106a, 106b and a “peripheral circuit region”, wherein the photodiodes 106a, 106b are separated by pixel isolation patterns 120d (Park: ¶ 153) formed by trenches 115c filled with one or more dielectric materials 116, 118 and are also formed from the backside (Park: Fig. 6; ¶¶ 143-152).  Also like Yamashita, Park’s pixel isolation patterns 120d surround each photodiode 106a, 106b region and therefore include an outer perimeter forming.  
Like Cole, Park includes an isolation trench 120c, called a “circuit block isolation pattern 120c” separate from the pixel isolation patterns 120d (Park: ¶ 153) distinct from the pixel isolation patterns 120d surrounding each pixel --without photodiodes therebetween-- (Park: Fig. 6).  In addition, Park shows in Figs. 7A-7B that both types of the isolation instructions, 120c and 120d, are formed simultaneously and can extend through the entire substrate 100a, which is one of the embodiments in Yamashita (i.e. no gap or d1 = 0 nm).  Thus Park teaches the combination of isolation patterns used in Yamashita and in Cole.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include one or more isolation trenches 340A-340D surrounding only the perimeter of the pixel array 12 and the pixel isolation patterns 408 in Yamashita             --without photodiodes therebetween-- (1) because Park teaches that an image sensor can include both isolation patterns around each pixel (i.e. 120d) as well as a separate circuit blocking isolation pattern (i.e. 120c), and (2) because Cole teaches that the one or more additional isolation trenches 340A-340D around the perimeter of the pixel array 333 will improve the 14, 15 from reaching the photodiode array 12.  As such, Cole and Park may be seen as an improvement to Yamashita in this regard.  (See MPEP 2143.)
Finally, because Park teaches that both of the pixel isolation patterns 120d and the circuit block isolation pattern 120c can be formed simultaneously through the thickness of the substrate (Park: Figs. 7A-7B; ¶¶ 159-164), as in one embodiment in Yamashita (supra), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the both kinds of the isolation patterns described in Cole and Yamashita with the gap d1 being, e.g., 150 nm to 300 nm as taught in Yamashita or Yamashita/Chen (supra).  In addition, again, because Park teaches that both of the pixel isolation patterns 120d and the circuit block isolation pattern 120c can be formed simultaneously, there is a reasonable expectation of success in forming both kinds of patterns with the gap d1 taught in Yamashita or Yamashita/Chen.
So modified, the imaging apparatus would include the features of claim 45:
45. (New) The semiconductor device according to claim 27, further comprising a second shield [Yamashita’s isolation 408] formed between the pixel region [perimeter of Yamashita’s pixel array 12] and the shield [as taught by Cole and Park], wherein there is no pixel region between the shield and the second shield [as taught in each of Cole and Park].
Note that the claimed “second shield” of claim 48 now becomes Yamashita’s isolation 408 around each pixel, which was formerly the claimed “shield” of claim 27, while the claimed “shield” of claim 27 is met by the isolations 340A-340D taught in Cole.  



V. Information Disclosure Statement
The Official Action from the JPO cites in the IDS filed 03/10/2020 has not been considered because no part has been provided in English language.  (See MPEP 609.04(a)(III) and 37 CFR 1.98(a)(3).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814